COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Carl D. Sederholm v. Michelle Neville and the Office of the Attorney
                          General of Texas

Appellate case number:    01-12-00215-CV

Trial court case number: 0567982

Trial court:              309th District Court of Harris County


       It is ORDERED that the motion for rehearing is denied.


Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court


Panel consist of Chief Justice Radack and Justices Higley and Brown


Date: July 8, 2014